In a proceeding pursuant to CELR article 78 to review a determination of the State of New York Department of Health dated November 1, 2001, which denied the petitioner’s request for a new cost-based Medicaid reimbursement rate, the petitioner appeals from (1) a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated February 5, 2003, which denied the petition and dismissed the proceeding, and (2) an order of the same court dated June 18, 2003, which denied its motion for leave to renew and reargue the petition.
Ordered that the appeal from so much of the order as denied that branch of the motion which was for leave to reargue is dismissed, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The determination of the State of New York Department of Health (hereinafter DOH) that renovations to the petitioner’s facility were not substantial enough for it to be considered a “new facility” under applicable DOH regulations, and thereby entitling it to complete “rebasing” for the purpose of calculating its Medicaid reimbursement rate, was not arbitrary and capricious (see 10 NYCRR 86-2.15 [a] [1]; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231 [1974]; cf. Matter of Mount Loretto Nursing Home v Chassin, 235 AD2d 663, 664 [1997] [involved “moving into a new, larger structure with additional bed capacity”]).
In addition, the Supreme Court providently denied that branch of the petitioner’s motion which was for leave to renew, as it was not supported by new or additional facts (see LaRosa v *548Trapani, 271 AD2d 506 [2000]; cf. Hasmath v Cameb, 5 AD3d 438 [2004]).
The petitioner’s remaining contentions are without merit. Altman, J.P., Florio, Mastro and Fisher, JJ., concur. "